Citation Nr: 1443956	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  94-21 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of facial trauma, to include a scar.

2.  Entitlement to an effective date prior to September 12, 2004, for the award of a 40 percent evaluation for service-connected diabetes mellitus, type II.

3.  Entitlement to an effective date prior to June 11, 1997, for the award of entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to February 1981.  The Veteran passed away on February [redacted], 2014.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded in July 2004 and March 2012.  The Veteran, his spouse and his daughter testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.  The Board finally decided the above claims, as well as several other claims, in a September 2012 Board decision.

The Veteran timely appealed that September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of his appeal at the Court, the Veteran passed away.  The Court substituted the Veteran's surviving spouse in his place while the Court had jurisdiction over the case.  Also, during the pendency of the appeal and after substitution of the appellant, the appellant and the Secretary for the Department of Veterans Affairs (Secretary) agreed to partially vacate the September 2012 Board decision only as to the above noted issues, and to leave undisturbed the remaining issues from that decision.  The Court ordered the September 2012 Board decision partially vacated, as requested, and remanded the case to the Board for further clarification.  The case has been returned to the Board at this time in compliance with the March 2014 Joint Motion for Remand and the March 2014 Court order.

The Board has recharacterized the issues before it in light of the concessions and the arguments made in the March 2014 Joint Motion for Remand.  The Board notes that the following decision is considered a complete award of benefits sought on appeal with regards to the Joint Motion for Remand.


FINDINGS OF FACT

1.  By resolving all doubt in favor of the appellant, the evidence of record demonstrates that the currently-diagnosed upper lip, right nasofold and right cheek scars were incurred in military service.

2.  The April 23, 2002 VA neurology follow-up treatment record demonstrates that the Veteran was prescribed regular insulin injections for his diabetes mellitus.

3.  There is no evidence in the claims file prior to April 23, 2002, which demonstrates that the Veteran was using insulin to treat his diabetes mellitus.

4.  The Veteran timely submitted a November 1993 notice of disagreement with the July 1993 rating decision which denied entitlement to nonservice-connected pension benefits.

5.  VA never issued a statement of the case with regards to the Veteran's claim of entitlement to nonservice-connected pension benefits prior to the award of such entitlement in a November 1997 letter; therefore, the July 1993 rating decision never became final.

6.  The July 1993 rating decision stems from an August 14, 1991 claim for nonservice-connected pension benefits; there is no claim of record for nonservice-connected pension benefits prior to that date.

7.  The Veteran's assigned effective date for his entitlement to nonservice-connected pension benefits is moot insofar as such a date is on or after August 14, 1991, as the Veteran elected to receive VA compensation benefits instead of VA pension benefits since that date.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for residual scars of the upper lip, right nasofold, and right cheek have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  An effective date of April 23, 2002, for the award of 40 percent evaluation for diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

3.  An effective date of August 14, 1991, for the award of entitlement of nonservice-connected pension benefits-insofar as such an effective date is not mooted by the Veteran's election to receive VA compensation instead of VA pension benefits-is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable decision with regards to the issue of service connection for residual scars of the upper lip, right nasofold, and right cheek, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Respecting the earlier effective date claims for the award of 40 percent evaluation for diabetes mellitus and entitlement to nonservice-connected pension benefits, those arises from an appeal of the initial assignment of evaluation and/or effective dates.  Courts have held that once initial entitlement is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Additionally, insofar as the Board has previously addressed VCAA compliance in the September 2012 Board decision, the Board reincorporates that discussion herein.  The Board additionally recognizes that the appellant impliedly waived discussion of any VCAA notice deficiencies when she failed to address any such notice deficiencies before the Court in her March 2014 Joint Motion for Remand, particularly noting that she was not disturbing any other portions of the Board's decision except for those noted above.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's substituted claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Claim for Residuals of Facial Trauma

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

As noted in the Board's previous September 2012 decision, at a January 1994 RO hearing, the Veteran testified that he was in two accidents during service, resulting in facial trauma.  The Board notes that the service treatment records fail to reflect any head or facial trauma.  Likewise, the treatment records fail to show any facial scars.  They do reflect headaches of unknown etiology (which were deemed tension headaches), and nasal congestion and facial pressure.  The treatment records also reflect that the Veteran sustained a corneal abrasion.  However, the records specifically state that there was no injury; and that the Veteran awoke with eye pain.  

The first evidence of a disability involving facial trauma or facial scars is the claim itself (filed 11 years after discharge from service).  

The Veteran underwent an April 2010 VA general medical examination with respect to his facial scarring.  At that time, the Veteran reported that during military service "classified boxes fell towards him inside the Civilian contractor (GSA)'s airplane," while he was at Kimchiloe Air Force Base hospital in Sault Ste. Marie, Michigan.  Apparently there was some dental loss and a dental procedure which was performed with regards to this injury in service.  He stated that he had multiple facial injuries after that accident and received upper lip sutures.  He also stated that he was hit in the face with boxes while in New Hampshire in 1979, also resulting in sutures done on the right cheek.  On examination, the examiner noted that there were upper lip, right nasofold, and right cheek scars.  Based on the examination and review of the claims file, the examiner stated as follows:

I cannot resolve this issue without resort to mere speculation. . . . I can confirm by claims file evidence from a dermatology consult done on January 26, 1978 that [the Veteran had a] history of cystic acne while in active duty.  Also, [there] is another dermatology consult on October 29, 1979 for cystic acne with follow-up on October 20, 1979 showing complications due to manipulation and scarring lesions.  [The Veteran] give[s] a different history for his face scars.

Based on the foregoing evidence, and by resolving all doubt in favor of the appellant, the Board finds that service connection for residuals scars of the face is warranted.  While the examiner noted that the Veteran gave a different history with regards to the etiology of his facial scars, the fact remains that there was facial scarring noted in the Veteran's service treatment records, regardless of whether such scarring came from being hit in the face with a box or from cystic acne.  

A reading of the evidence of record in the light most favorable to the appellant and by resolving all doubt in her favor, the Board finds that the evidence of record demonstrates that the three residual facial scars of the upper lip, right nasofold, and right cheek were incurred in service.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Earlier Effective Date Claims for 40 Percent Evaluation for Diabetes and Entitlement to Nonservice-connected Pension Benefits

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2013).

Also, generally, unless specifically provided otherwise, the effective date of an award of compensation based on a claim for increased evaluation, is the date of receipt of claim or date entitlement arose, whichever is later.  However, the earliest date for an award of an increased rating is the date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received with one year from such; otherwise, the date of receipt of the claim is assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o) (2013).

Earlier Effective Date for 40 Percent Evaluation for Diabetes

In the March 2014 Joint Motion for Remand, the parties agreed that the Court should not disturb the award of 40 percent evaluation for diabetes mellitus that the Board awarded in its September 2012 decision.  In light of that concession, as well as the arguments in the Joint Motion for Remand, which address three specific pieces of evidence that the Board did not discuss in its September 2012 decision and their relationship to an earlier award of the 40 percent evaluation prior to the date chosen by the Board in its September 2012 decision, the Board has characterized this as a claim for an earlier effective date.  

The Veteran's service-connected diabetes mellitus, type II, has been rated under the provisions of Diagnostic Code 7913.  Diagnostic Code 7913 provides a 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

In the Joint Motion for Remand, the parties requested that the Board specifically address a July 26, 2004 VA internal medicine treatment record, a July 25, 2004 VA surgical daily note treatment record, and an April 23, 2002 VA neurology follow-up note treatment record with respect to whether the Veteran's diabetes was treated with insulin use prior to September 12, 2004, which was the previous date chosen by the Board for insulin use to treat the Veteran's diabetes shown in the record.  

The Board has reviewed the April 23, 2002 treatment record, which demonstrates that he had been prescribed a regular insulin injection to treat his diabetes mellitus.  The Board therefore assigns the 40 percent evaluation for the Veteran's service-connected diabetes mellitus beginning on April 23, 2002, as such is the first evidence in the claims file which demonstrates entitlement to a 40 percent evaluation for that disability based on insulin use.  In light of the Board's assignment of that date, it does not have to further discuss any insulin use in July 2004, as instructed by the Joint Motion for Remand, as such discussion is mooted by virtue of the Board's assignment of an effective date prior to the date of those treatment records.  The Board has additionally reviewed the treatment records in the claims file prior to April 23, 2002, and cannot find any other instances which demonstrate insulin use to treat his diabetes mellitus prior to that date.  

Accordingly, the earliest possible effective date assignable in this case is April 23, 2002, as requested by the appellant in the Joint Motion for Remand, as such a date is the first factually ascertainable date that entitlement to a 40 percent evaluation for diabetes mellitus arose in the record.  See 38 C.F.R. § 3.400(o).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Earlier Effective Date for Entitlement to Nonservice-connected Pension Benefits

The Veteran's entitlement to nonservice-connected pension benefits is currently awarded on June 11, 1997.  

The Board initially notes that the Veteran had elected to receive VA compensation benefits instead of VA pension benefits at least since August 14, 1991, which is the date on which he is assigned a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Incidentally, the Board notes that the first claim in the record for any nonservice-connected pension benefits is date-stamped August 14, 1991.  Thus, in light of the Veteran's election to received VA compensation instead of pension benefits, the Board finds that any discussion of an effective date on or after August 14, 1991, is moot and/or superfluous.  

However, to address the March 2014 Joint Motion for Remand's arguments that the July 1993 rating decision which denied entitlement to pension benefits was the subject of a November 1993 notice of disagreement, the Board concedes that such is absolutely factually correct.  Further review of the claims file demonstrates that VA never issued a statement of the case as to that issue prior to awarding entitlement to pension benefits in a November 1997 letter.  Accordingly, as VA never fulfilled its duty to issue a statement of the case as to the nonservice-connected pension issue that had been timely remanded, the July 1993 rating decision denying entitlement to nonservice-connected pension benefits never became final.  

That July 1993 decision arises from an August 14, 1991 claim for pension benefits.  The Board has reviewed the record prior to that date and can find no other correspondence which can be construed as a claim for nonservice-connected pension benefits.  Accordingly, the earliest possible effective date assignable for nonservice-connected pension benefits in this case is the date of claim, August 14, 1991.  See 38 C.F.R. §§ 3.155, 3.400.  

Thus, insofar as the effective date for eligibility to nonservice-connected pension benefits is not a mooted matter by the Veteran's previous election to take VA compensation instead of pension benefits, the Board assigns August 14, 1991, as the effective date for the award of entitlement to nonservice-connected pension benefits in this case.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residual facial scars of the upper lip, right nasofold, and right cheek is granted.

An effective date of April 23, 2002, but no earlier, for the award of a 40 percent evaluation for service-connected diabetes mellitus, type II, is granted.

An effective date of August 14, 1991, for the award of entitlement to nonservice-connected pension benefits is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


